Citation Nr: 1131464	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-28 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's PTSD has been manifested by symptoms that cause occupational impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.  

2.  Since the award of service connection, the Veteran's PTSD is not manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for PTSD have not been met at any time during the claim period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from September 1967 to August 1969.  He had service in the Republic of Vietnam and received the Combat Action Ribbon (CAR) among a number of awards and decorations.

The Veteran submitted his claim for VA disability compensation benefits in February 2009.  The RO wrote to him to advise him on the types of evidence to submit his claim for service connection that same month.  The Veteran responded that he had no additional evidence to submit.

The Veteran was afforded a VA PTSD examination in April 2009.  The examiner noted the Veteran's military service and that he had received the CAR for service in Vietnam.  There was no history of hospitalization or treatment for a mental disorder.  The Veteran denied symptoms in the last year.  The Veteran reported that he was divorced from his wife in 2001.  He had two children from that marriage.  He also reported that he was in a stable relationship for the past 7 years.  The Veteran told the examiner that he had many friends and acquaintances.  He maintained contact with his mother and his two siblings.  He enjoyed activities such as gardening, riding a motorcycle, hunting and fishing, skydiving and scuba diving.  He described his emotions as some days being better than other days.  

The examiner said the Veteran was neatly groomed and appropriately dressed.  The Veteran's speech was said to be clear, spontaneous, and coherent and his attitude was cooperative, friendly, relaxed and attentive.  The affect was said to be appropriate and judgment identified as good.  There were no delusions and the Veteran had insight that he had a problem.  The examiner said the Veteran did not have obsessive or ritualistic behavior.  There were no panic attacks, or homicidal or suicidal ideation.  The examiner also said that the Veteran had normal remote, recent, and immediate memory.  The Veteran related the combat events that served as his stressors.  The stressors included an intense firefight over several nights and a rocket hitting his bunker.  

The examiner said the Veteran met the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) criteria for a diagnosis of PTSD.  The Veteran was said to have recurrent and intrusive distressing recollections of his stressors, including images, thoughts, or perceptions.  He also had recurrent distressing dreams of the events.  The examiner said the Veteran also had intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic events.  He said the Veteran made efforts to avoid thoughts, feelings, or conversations associated with the trauma.  There were efforts to avoid activities, places, or people that aroused recollection of the trauma.  The Veteran was said to have irritability or outbursts of anger and hypervigilance.  

The examiner stated that the PTSD symptoms did not cause clinically significant distress or impairment in social, occupational or other important areas of functioning.  The symptoms were said to be chronic.  The examiner said the Veteran experienced symptoms of intrusive recollections several times a week.  He had nightmares about three times a month and was able to get to sleep afterwards.  The examiner said flashbacks were not present.  He said the Veteran expressed a psychological reactivity that included the feeling of dread when something reminded him of combat.  The Veteran avoided talking about his experiences except with close combat buddies.  The examiner said the Veteran's interests had been maintained and there was no social isolation.  He said the Veteran's history indicated some emotional numbing but it was mild.  

The examiner reported that the Veteran said the symptoms had gotten better over the years but persisted with no full remission.  The Veteran said his symptoms interfered somewhat with social interactions and he felt they may have contributed to the failure of his marriage.  

The examiner reported the Veteran's occupation was in real estate and that he was a company manager.  He was employed full-time and had worked in the field since 1970.  He had not lost any time from work in the last year.  The examiner said the Veteran's Global Assessment of Functioning (GAF) score was a 65 and that the Veteran's symptoms were in the mild range.  The prognosis was for continued symptomatology at the present level.  

The examiner also provided specific input on several assessments to include that there was no total occupational and social impairment due to PTSD.  There were no deficiencies in judgment, thinking, family relations, work, mood or school.  Further, there was no reduced reliability and productivity due to PTSD symptoms.  The examiner also said there was no occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms.  The examiner did say there were PTSD signs and symptoms that were transient or mild and decreased efficiency and ability to perform occupational tasks only during periods of significant stress.  He said the Veteran's PTSD symptoms were likely to cause some decrease in work efficiency but only during periods of significant stress.  The examiner said the Veteran's PTSD symptoms had caused him difficulty in marital relations and it was a difficult time in real estate due to the current economic conditions.

The Veteran submitted a private psychological evaluation report from J. E. Byrns, Ph.D., in April 2009.  The evaluation was done in February 2009.  Dr. Byrns said the Veteran was neatly groomed and pleasant and cooperative throughout the interview and an accurate historian.  She reported that the Veteran had been married for 30 years and had stayed in the marriage for the sake of the two children.  There was no mention of a divorce or a relationship with another person after the marriage.  Dr. Byrns reported that the Veteran doubted he was a good partner.  He said he coped with his ongoing emotional problems by staying physically fit.  He reported running and swimming "almost obsessively."  He also admitted that he kept a loaded gun in every room in his house and had a concealed weapon permit.

The Veteran related his service in Vietnam.  Dr. Byrns noted that he became reluctant to proceed with the interview at this point and said that "only whiners" do this.  She said he was able to complete the interview with some reassurance.  The Veteran related his combat experiences.  

Dr. Byrns provided examples as to how the Veteran met the several diagnostic characteristics for a diagnosis of PTSD as per the DSM-IV.  The following is from her report regarding her evaluation of the Veteran's related symptoms:

In completing the Life Events Checklist, he noted that he had personally experienced a natural disaster, a fire, or explosion, a transportation accident, exposure to toxic substances, physical assault with a weapon, military combat, sudden violent death, sudden unexpected death of someone close to you causing serious injury, harm, or death to someone else, and other very stressful events or experiences.  He noted that all of these experiences or events were related to his military service.  When asked to pick one event, he stated that he was 18, there were 3 of his friends who had trained with him, and a rocket exploded in their bunker.  He was unconscious for an undetermined length of time and awoke with blood in his mouth.  "I thought I was dying".  This was a life-threatening event to self and others and he experienced intense fear and helplessness.  This meets Criterion A for the diagnosis of PTSD.  Using just this event, [the Veteran] noted that he experiences unwanted memories of this event frequently and "it comes out of the blue".  It causes severe distress and "I have to stop whatever I'm doing, but then I'm OK".  He has occasional dreams that are a repetition of this event and this is moderately distressing, but he can return to sleep.  He has occasional flashbacks of this event, but "tries not to show any emotion to others".  When asked about reminders, he stated that a brother-in-law pushed him back into hunting after he got back, but "it was like being on combat control [sic] and I don't hunt any more".  His physiological reactivity to exposure includes sweating and racing heart.  The strength and length of these reactions vary for him.  "I never know".  Avoidance of stimuli or associated feelings include not talking about it with the exception of "Rod, who was hurt more than I was", occasional use of alcohol (but no prescription medications because "if I'm in pain, I just suck it up"), avoiding any crowds, and riding his motorcycle to feel the adrenaline rush.  He denied having any trouble recalling any aspects of his trauma.  He does feel detached or estranged from people and stated that his marriage was "ruined by my distance".  When asked about a restricted range of affect and being unable to express or have loving feelings, he noted that he just tries to "stay busy all the time and so feels guilty that he was never there for his children".  Regarding a foreshortened sense of his future, he noted that he doesn't plan ahead and is actually surprised that he is this old.  Problems with sleeping include frequent arousal during the night not related to dreaming - he doesn't know why he awakens and sometimes thinks "oh well, it's maybe my time".  He further admits to having problems controlling his anger and used to worry that he could get so explosively angry but now thinks that he can control it better.  He has difficulty with concentration much of the time, is hypervigilant all of the time, and has an exaggerated startle response several times a week.  The onset of these symptoms seem to him to have been shortly after returning, "felt like I was being observed all the time when I first came back" and the duration has been for years.  He still feels guilty most of the time because of a sense of failure with marriage and family, as well as "leaving my men at the end of my tour of duty".  He has times when he experiences a reduction in awareness of his surroundings ("foggy but I can recover").  When asked about a sense of depersonalization, he remembered that "when we were over run over there, I was watching from above".  This has not happened recently.

Report from Dr. J. Byrns, dated April 9, 2009.

Dr. Byrns said the Veteran met all of the criteria for a diagnosis of PTSD.  She said he had deficiencies in family relations, judgment, thinking, and mood.  He also had impaired impulse control, difficulty in adapting to stressful circumstances including worklike settings, and impaired social relationships.  She said the PTSD was chronic and of moderate to severe intensity.  She also said the Veteran was not capable of substantial gainful employment due to his difficulties with concentration and mood control.  Dr. Byrns said her opinion was made with a reasonable degree of medical and psychological probability.  Finally, she provided a GAF score of 45.

The Veteran was granted service connection for PTSD by way of a rating decision dated in April 2009.  The Veteran was given a 10 percent rating from the date of his claim, February 2, 2009.

The Veteran submitted his notice of disagreement (NOD) with his disability rating in May 2009.  He did not provide any specific argument.  He perfected his appeal in February 2010.  Again, the Veteran provided no particular argument for why his disability rating should be higher.

The Board remanded the case for additional development in May 2011.  The Veteran was to be afforded a VA examination that would include a review of the prior VA examination as well as the report from Dr. Byrns as the two examinations were from the same general time period, but appeared to show different results.

The Veteran was afforded a VA examination in May 2011.  The examiner began his report by noting the results of the April 2009 VA examination and the April 2009 report from Dr. Byrns.  The examiner said the Veteran reported receiving some care from VA for treatment of conditions unrelated to his PTSD.  The Veteran did report having seen a therapist years ago due to problems sleeping.  He said he used alcohol excessively to go to sleep.  The therapist had helped him learn self-hypnosis for sleeping which was now not a problem other than occasional nightmares.  The Veteran reported no hospitalizations for a mental disorder and no treatment in the last year.  

The examiner noted that the Veteran had been married from 1971 to 2000.  There were two children from the marriage and the Veteran maintained contact with them.  The Veteran was currently in a relationship and lived with his significant other.  He reported having a difficult time making a commitment.  The Veteran also reported that he had a lot of acquaintances and friends, with only a few really close friends.  He belonged to a business group with weekly luncheons.  He said that he used to do a lot of shooting, had a collection of firearms but did not do much of that any more.  The Veteran was still employed.  He said he liked to be outside in his leisure time.  He lived on an acreage and enjoyed growing plants and doing gardening.  He had a motorcycle and enjoyed riding.  He also said that he read some, watched television regarding current events and news.

The examiner said the Veteran was clean, neatly groomed and appropriately dressed.  His psychomotor activity was said to be unremarkable as was his speech.  The examiner said the Veteran was cooperative, friendly, relaxed, and attentive with normal affect.  His mood was described as other.  The examiner said the Veteran could do serial 7's and spell a word forward and backward and was oriented times three.  There were no delusions or hallucinations.  The examiner described the Veteran's judgment as understanding the outcome of behavior.  The Veteran reported that he slept well but still had nightmares about once or twice a week.  He said he sometimes remembered them and sometimes not.  He did not know what triggered them.  The examiner said the sleep issues appeared to be related to PTSD and not a separate DSM-IV diagnosis.  

The examiner said the Veteran did not have panic attacks, homicidal or suicidal thoughts or problem with activities of daily living.  Impulse control was said to be good.  The Veteran's memory was said to be normal for remote, recent and immediate memory.  The examiner provided specific examples of each.  The examiner said the Veteran re-experienced his traumatic event by recurrent distressing dreams of the event.  He made efforts to avoid thoughts, feelings, or conversations associated with the trauma.  He had increased arousal evidenced by irritability, outbursts of anger and hypervigilance.  

The examiner said the Veteran reported that he had nightmares a couple of times a week.  He also said that the Veteran had anger issues that he (Veteran) attributed as a symptom of PTSD.  The Veteran said he had a short fuse when it came to people who do not take responsibility and perform their jobs as they should.  The Veteran said that there had been flashbacks when he was doing something and then he would check out for a period of time and come back to what he was doing.  He said his parenting had been very strict but that his children liked him so he must not have been too bad.  He worried about that at times.  The Veteran lived on an acreage in a private setting and liked it there.  He said that there was more coming back now than in the past and he did not what to attribute it to.  He thought it might be his age and having more time than before, along with the news.  The examiner reported the Veteran as self-employed as a manager in real estate sales and marketing and that he had been in the occupation for more than 20 years with no time lost from work.  

As in the April 2009 VA examination, the examiner provided specific input on several assessments to include that there was no total occupational and social impairment due to PTSD.  There were no deficiencies in judgment, thinking, family relations, work, mood or school.  Further, there was no reduced reliability and productivity due to PTSD symptoms.  The examiner also said there was no occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms.  The examiner did say there were PTSD signs and symptoms that were transient or mild and decreased efficiency and ability to perform occupational tasks only during periods of significant stress.  He said the Veteran's PTSD symptoms were likely to cause some decrease in work efficiency but only during periods of significant stress.  

The examiner continued the diagnosis of PTSD.  He said the Veteran had a current GAF of 65, or higher, and it appeared that the prior GAF score of 45 of Dr. Byrns may have reflected her perception of the Veteran's condition at that time, or it may have been an exaggeration considering the DSM-IV rating criteria.  He said the Veteran, at present, did report some symptoms of sleep issues with nightmares, according to his report, about twice a week.  The examiner also said the Veteran reported being easy to anger.  The Veteran said he enjoyed some peace and quiet and living on an acreage.  The examiner said this implied estrangement from others but the Veteran did also relate average to above social activities, including being in a sales marketing job, a job he worked at all of his life, and being involved in a business club.  He said the Veteran had many acquaintances and friends.  The Veteran's work and social activities did not appear to be overly affected by his PTSD and he was not currently in any treatment and not taking any medication for a mental disorder.  The examiner said the Veteran's symptoms remained in the mild range.  

VA treatment records for the period from February 2007 to June 2011 were associated with the claims folder.  The records do not reflect any treatment for PTSD and do not list any medication as being taken for PTSD.  The Veteran's several medications, from a non-VA source, are listed and do not include any type of psychotropic drug.  The Veteran's PTSD is noted by history with comments to monitor.  

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

The Veteran's claim for a higher evaluation for PTSD is an original claim that was placed in appellate status by a NOD expressing disagreement with an initial rating award.  As such, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 61 - 70 is defined as "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupations, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 - 60 is defined as "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 41 - 50 is defined as "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

The Veteran's service-connected PTSD is rated under Diagnostic Code 9411.  A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is for consideration where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Finally, a 100 percent evaluation is applicable where there is total occupation and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran has had three examinations for his PTSD since February 2009.  The two VA examinations have provided very similar results, to include a GAF score of 65.  In both of those examinations the examiners covered the Veteran's occupation and social environments in detail.  The Veteran's symptomatology was identified and its impact on his social and occupational functioning was detailed.  In both instances, the examiners felt that the Veteran had mild symptoms of PTSD that had minimal impact on his occupational functioning but did so during times of significant stress.  The private examination from Dr. Byrns was in stark contrast.  She made no mention at all of the Veteran's occupation, either past or present.  Thus, she made no analysis of how the Veteran's PTSD impacted his ability to actually work.  Rather, she made an unsupported conclusory statement that his PTSD was such that the Veteran was incapable of substantial gainful employment and provided a GAF score of 45.

As referenced above, a GAF score of 41 - 50 is defined as serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning such as no friends and unable to keep a job.

Dr. Byrns report failed to acknowledge the fact that the Veteran had been divorced after a marriage of 30 years but that he was in a stable relationship of 7 years.  Her report did not address the Veteran's good relationship with his family, to include his siblings and children.  It did not address his relationships with others in his business community or his friends.  More importantly, her report failed to even address the Veteran's employment and the fact that he was in the same career field since 1971, that he ran his own company or that he was still successfully employed at the time of her examination (and has been through 2011).  She said his difficulties with concentration and mood control were the primary reasons the Veteran was not capable of substantially gainful employment but provided no examples of how this was so.  Further, her report provided no support for a GAF of 45 by way of reported symptoms or findings.  The other evidence of record does not provide any support that would allow for such a score.

The two VA examiners found no such level of impairment.  Their reports provided a complete review of the Veteran's social and occupational circumstances.  The Veteran had no problems with concentration, no problems with memory, and no problems in relating to others.  Both examiners did record that the Veteran did have symptoms of irritability, and anger outbursts.  However, there was no characterization of these symptoms rising to more than a mild level, either by the examiners or by the Veteran's own statements.  The Veteran had many acquaintances and friends.  There is absolutely no evidence of record to reflect that there are any special circumstances that are present or required to allow the Veteran to function in his occupation.  

The Board does not find Dr. Byrns' assessment as to the level of the Veteran's disability to be persuasive evidence.  In light of the totality of the evidence there is no basis to support Dr. Byrns' conclusory opinion of the Veteran's inability to work and her assignment of a GAF of 45.  The evidence of record does support a conclusion that the Veteran suffers from mild symptoms of PTSD.  The Veteran's GAF score of 65 is supported by the objective evidence of record.  Thus, there is no basis to warrant a higher evaluation of 30 percent, or more, at any time during the pendency of this appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran's claim must therefore be denied.

As the Veteran has maintained his employment throughout the pendency of the appeal, no claim of entitlement to a total disability evaluation based on individual unemployability (TDIU) has been reasonably raised by the evidence.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a disability evaluation in excess of 10 percent for PTSD at any time during the period of the appeal.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

The Board has also considered whether the Veteran's PTSD disability is so exceptional as to require consideration of an extraschedular rating.  In Thun v. Peake, the United States Court of Appeals for Veterans Claims (Court) held that determining whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id. 

In this case, the schedular criteria are adequate to address the Veteran's level of disability for his PTSD.  He has mild symptoms, is not receiving any treatment and is not on any medication.  His 10 percent rating is an accurate reflection of his level of impairment at this time.  The rating criteria are clearly adequate to evaluate this Veteran's PTSD disability.  

III.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court issued a decision in March 2006 in the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided such notice in February 2009.

VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim for service connection for PTSD was granted and an effective date and disability rating was assigned in the rating decision on appeal.  As such, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his claims folder, which includes VA examination reports, a private examination report and VA treatment records.  The Veteran identified no additional source of evidence in his current claim.  He elected to not have a hearing in his case.  

As noted, the Veteran was afforded VA examinations.  The examinations were adequate upon which to base a determination as they fully address the rating criteria as well as the impact of the Veteran's PTSD on his social and occupational functioning.  See 38 C.F.R. § 3.326 (2010); Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

The Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for service-connected PTSD is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


